Citation Nr: 0503150	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-35 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for drowsiness claimed 
as secondary to service-connected medication.  

2.  Entitlement to a rating in excess of 40 percent for 
arthritis of the spine.

3.  Entitlement to a rating in excess of 30 percent for 
cephalgia and psychoneurosis as residuals of a concussion.  

4.  Entitlement to a rating in excess of 10 percent for 
duodenal ulcer.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in October 2003, and 
a substantive appeal was received in November 2003.  The 
veteran testified at a Board hearing at the RO in September 
2004.  



The issues of entitlement to a rating in excess of 40 percent 
for arthritis of the spine, entitlement to a rating in excess 
of 30 percent for cephalgia, psychoneurosis as residuals of a 
concussion, entitlement to a rating in excess of 10 percent 
for duodenal ulcer and entitlement to TDIU are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

A separate chronic disability manifested by drowsiness is not 
causally related to the veteran's active duty service or to a 
service-connected disability.


CONCLUSION OF LAW
 
A separate chronic disability manifested by drowsiness was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the  
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans  
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A,  
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for 
entitlement to service connection drowsiness.  The 
discussions in the rating decision, the statement of the 
case, and the supplemental statement of the case have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in a July 2002 letter, the veteran was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v.  Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board notes that the July 2002 VCAA letter was sent to 
the appellant prior to the October 2002 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board also notes that the July 2002 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, with regard to the drowsiness issue, the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  
All available pertinent records, service, private, and VA, 
have been obtained.  The veteran has been afforded a sleep 
disturbance examination.  The record as it stands includes 
sufficient competent evidence to decide this issue.  The 
Board also notes that the veteran has appeared at a Board 
hearing.  No additional pertinent evidence has been 
identified by the claimant as relevant to this issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.

Service connection criteria

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

Analysis

To begin with, the Board notes that there is no evidence of 
any sleep disability during service.  In fact, the veteran 
expressly denied frequent trouble sleeping at the time of his 
discharge examination in March 1970.  Instead, the veteran 
claims entitlement to service connection for disability 
manifested by drowsiness which he alleges is due to 
medications he takes for his service-connected disabilities.  

On VA examination in July 2002, the veteran reported that his 
biggest problem was that the medication he was taking makes 
him extremely tired, interfering with his employment.  The 
pertinent impression was that the veteran experienced side 
effects from the medication he was taking for his low back 
pain but that he was employable other than as a heavy 
equipment operator.  

The veteran submitted documentation from the medication he is 
prescribed which indicates that potential side effects for 
the medications may include drowsiness.  The veteran was not 
mentioned by name.  The Board finds this does not constitute 
competent evidence demonstrating that the veteran currently 
experiences drowsiness due to medications he takes for 
service-connected disabilities.  The literature indicates 
that drowsiness is a potential, not definite, side effect.  
In fact, the literature indicates that drowsiness is only a 
rare side effect for many of the medications the veteran 
takes.  This further weighs against a grant of service 
connection for drowsiness due to service-connected 
medications.  

The only other evidence which supports the veteran's claim is 
his own allegations and testimony to the effect that he 
currently experiences drowsiness as a result of medications 
he takes for service-connected disabilities..  As a 
layperson, however, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the etiology of his drowsiness 
is without probative value.  

Weighing against a grant of service connection for drowsiness 
is the finding of a September 2002 neurology sleep study.  At 
that time, the veteran reported that he experienced frequent 
awakenings during the night and was sleepy during the day.  
It was noted that the veteran awoke approximately every 90 
minutes and had trouble getting back to sleep each time.  The 
veteran woke up and felt tired.  The veteran reported 
frequent daytime sleepiness which had been a problem for 
three years.  It was noted that the veteran reported that he 
would occasionally fall asleep while driving, doing paper 
work, reading or watching television.  The impression from 
the examination was obstructive sleep apnea and periodic limb 
movements/restless legs.  There are other references in the 
clinical records which reference the presence of sleep apnea 
together with complaints of drowsiness.  

The Board further notes there are references in the clinical 
records which indicate that the veteran had denied 
experiencing fatigue as a result of medication he was taking 
for his mental disability.  Clinical records dated in January 
2001, and February 2002 indicate that the veteran expressly 
denied experiencing side effects from Depakote including 
fatigue.  

The Board places greater probative value on the finding of 
the September 2002 clinical record.  The impression included 
in this record was based on an accurate history of sleep 
problems provided by the veteran.  There are several 
references in the clinical evidence indicating that the 
veteran had trouble sleeping at night including a clinical 
record dated in August 2002..  In August 2002, the veteran 
reported that he had poor nocturnal sleep and daytime 
somnolence with a tendency to fall asleep while driving, 
watching television and reading.  The assessment was 
obstructive sleep apnea.  In February 2003, the veteran 
reported that he did not sleep well.  At the time of the July 
2002 VA examination, the veteran did not inform this examiner 
of his problems with his sleep at night.  The Board notes the 
Court has held that medical evidence that relies on history 
provided by the veteran is not probative.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

The Board further notes that the veteran is receiving 
compensation for cephalgia and psychoneurosis which is 
evaluated under the rating criteria for evaluation of mental 
disorders.  This rating criteria expressly contemplates 
chronic sleep impairment as a criteria for evaluation of 
mental disorders.  

For the reasons set forth above, the Board finds the claim 
must be denied as the competent evidence of record attributes 
the veteran's drowsiness to sleep apnea, and there is nothing 
to suggest that the sleep apnea is related to service or to 
service-connected disability or medications for a service-
connected disability.  Moreover, to the extent that the 
veteran's service-connected psychiatric disability may be 
productive of some sleep disturbance, this symptom is 
expressly contemplated under the VA rating criteria for 
mental disorders.  In sum, the Board concludes that the 
veteran's sleep apnea is not related to service or to a 
service-connected disability and that he does not have a 
separate chronic disability manifested by drowsiness other 
than the mental disorder for which he is already service-
connected and rated with consideration given to sleep 
disturbance.  


ORDER

Entitlement to separate chronic disability (other than the 
already service-connected mental disorder) manifested by 
drowsiness is not warranted.  To this extent, the appeal is 
denied.  




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002).  VA has issued final rules to implement the provisions 
of VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  In reviewing the record the Board is unable to find 
that the appellant has been furnished proper VCAA notice with 
regard to his increased ratings claims which are currently on 
appeal.  The United States Court of Appeals for Veterans 
Claims (Court) has made it clear that failure to adequately 
show compliance with VCAA notice requirements is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).

At the time of the September 2004 VA examination, the 
veteran's representative requested that the veteran be 
afforded a new VA examination for his cephalgia and 
psychoneurosis as residuals of a concussion.  The cephalgia 
and psychoneurosis as residuals of a concussion has been 
rated under the diagnostic criteria for evaluation of mental 
disorders.  The Board notes under 38 C.F.R. § 4.126 (d), when 
a single disability has been diagnosed as both a physical 
condition and a mental disorder, the rating agency shall 
evaluate the disability using a Diagnostic Code which 
represent the more disabling aspect of the condition.  The 
veteran's representative has indicated that the veteran 
should be provided with separate ratings for his cephalgia 
and his psychoneurosis.  The Board finds a new VA examination 
is required in order to determine if the cephalgia and 
psychoneurosis are both part and parcel of the same 
disability or actually two different disabilities which 
warrant separate evaluations.  

In September 2004, the veteran testified that his duodenal 
ulcer symptomatology had increased since the time of his last 
VA examination.  The Court has held that where the evidence 
does not adequately evaluate the current state of the 
condition, VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).

The veteran has claimed entitlement to a total rating based 
on individual unemployability.  The report of a September 
2002 VA examination includes the opinion that the veteran was 
unable to work due to his service-connected back disability 
as well as due to a nonservice-connected right shoulder 
injury.  The Board finds this opinion needs clarification to 
determine if the veteran is unemployable due solely to his 
service-connected disabilities.  

Moreover, at the September 2004 Board hearing, the veteran 
raised claims of entitlement to service connection for 
disability of the esophagus, for impotency and for dental 
problems.  Because the RO's determinations as to these issues 
may lead to further consideration of the individual 
unemployability issue, the Board views the issues as 
intertwined.  Holland v. Brown, 6 Vet.App. 443 (1994); 
Vettese v. Brown, 7 Vet.App. 31 (1994); Parker v. Brown, 7 
Vet.App. 116 (1994).  As such, adjudicative action by the RO 
on the newly raised claims should be completed prior to 
appellate review of the individual unemployability issue. 

Accordingly, the case is hereby REMANDED  for the following 
actions:

1.  With regard to the increased rating 
issues, the RO must review the claims 
files and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide, to 
include all pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO should develop and adjudicate 
the newly raised claims of entitlement to 
service connection for disability of the 
esophagus, for impotency and for dental 
problems.  The veteran should be 
furnished notice of the determinations 
and notice of appellate rights and 
procedures. 

3.  The veteran should be afforded 
appropriate VA examinations for the 
purpose of evaluating the current nature 
and severity of: a) his cephalgia and 
psychoneurosis as residual of a 
concussion, and; b) his duodenal ulcer 
disability.  The claims folders must be 
made available to the examiners for 
review.  Examination findings should be 
clearly reported to allow for evaluation 
under applicable VA rating criteria.  
With regard to the cephalgia and 
psychoneurosis issue, the examiner should 
determine if the symptoms are the result 
of a single disability, and, if so, the 
examiner should determine which is the 
more disabling aspect of the condition.  
If the cephalgia and psychoneurosis are 
two separate disabilities, the examiner 
should so state. 

4.  The claims file should be returned to 
the examiner who conducted the September 
2002 VA spine examination and request 
that he provide an opinion as to whether 
the veteran is unemployable due to his 
service-connected disabilities and 
without regard to the nonservice-
connected right shoulder disorder or any 
other nonservice-connected disability.  
The examiner should also provide an 
opinion as to whether any of the 
mediations the veteran takes for any of 
his service-connected disabilities 
interferes with his employment.  If the 
examiner who conducted the September 2002 
VA examination is not available, the RO 
should schedule a new examination with an 
appropriately qualified health care 
professional to provide the required 
opinion, after review of the claims file 
and examination of the veteran, as to 
whether the veteran is unemployable 
solely due to his service-connected 
disabilities.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine if any benefits sought on 
appeal can be granted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


